212 F.2d 439
54-1 USTC  P 9405
Estelle L. McDEVITT, Executrix of Estate of George A.McDevitt, Deceased, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent. (two cases).Estelle L. McDEVITT, Executrix of Estate of George A.McDevitt, Deceased, and Estelle L. McDevitt,Individually, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 180-182, Dockets 22792-22794.
United States Court of Appeals,Second Circuit.
Argued May 7, 1954.Decided May 13, 1954.

On Petitions for Review of Decisions of the Tax Court of the United States; Arnold Raum, Judge.
Joseph Lorenz, New York City (Lorenz, Finn & Nobiletti, New York City, on the brief), for petitioners.
Carolyn R. Just, Sp. Asst. to Atty. Gen., Washington, D.C.  (H. Brian Holland, Asst. Atty. Gen., and Ellis N. Slack, Sp. Asst. to Atty. Gen., Washington, D.C., on the brief), for respondent.
Before CLARK, FRANK and MEDINA, Circuit Judges.
PER CURIAM.


1
Each of the three cases herein is affirmed on the opinion of Judge Raum in the Tax Court.